Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 21 April 2022 is acknowledged.
Claims 14-23  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
On page 30, equation 1 include an empty square (□). It is unclear what mathematical symbol should be present in place of the square. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The wording of this claim makes it unclear if the “a second layer” refers to the second layer of the layered metal oxide of claim 1 or to a layer different from the monolayer exfoliated from layered metal oxide. Claim 10, which depends from claim 9, does not clarify this issue. Therefore, the claims are indefinite.
	It is noted that if the “a second layer” in claim 9 does refers to the second layer of the layered metal oxide of claim 1, applicant should use the phrase “the second layer” instead of “a second layer”.
Claim Interpretation
	Claim 9 is being interpreted as being directed to the second layer of the layered metal oxide of claim 1, based on the teachings in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/126,902 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach a dielectric material comprising a layered perovskite compound comprising a Dion-Jacobson phase having the formula AB2Cn-3DnO3n+1, where A is Na, K, and/or Rb; B is Ca, Sr and/or Ba, C is Na, K and/or Rb, D is Nb, Ta and/or V and n is 3-6. Thus the copending claims suggest a layered perovskite compound of a Dion-Jacobson phase having the formula AB2D3O10, where A is Na, K, and/or Rb;  D is Nb, Ta and/or V and B can be Ca and Sr, Ba and Sr, Ba and Ca. This material suggests that claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,358,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims teach a material comprising a layered metal oxide comprising a first layer having a positive charge and a second layer having a negative charge, a monolayer nanosheet exfoliated from the layered metal oxide, a nanosheet laminate of a plurality of the monolayer nanosheets and a combination thereof, where the material comprises a 2-D layered material where the layered material can have the formula Xm[An-2BnO3n+1] where X can be H, Bi2O2 or a cationic compound, which can those of claims 6 and 7 of this application, n >2, m is 1-2, A is at least one of Bi, Ba, Ca, Sr and Pb and B is at least one of W, Mo, Cr, T and Nb. The patented claims teach that the material has an average longitude diameter and a thickness that encompasses the ranges of claims 11 and 12 of this application and that the material can have the structure of claims 8-10. Thus the patented claims suggest the 2-D perovskite Dion-Jacobson material having the formula  X[An-2BnO3n+1] where X can be H, or a cationic compound, which can those of claims 6 and 7 of this application; n > 3, B is at least one of W, Mo, Cr, T and Nb and A can be Ba and Ca, Ba and Sr, Ba and Pb, Sr and Ca, Sr and Pb, Ca and Sr and Ca and Pb. This suggested material suggests that claimed in this application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9 and 13 are rejected under 35 U.S.C. 102(a)(b) as being anticipated by the Osada et al article.
This reference teaches exfoliated nanosheets of Dion-Jacobson phase 2-D layered perovskites having the formula (Ca,Sr)2Nb3O10 and CaLaNb3O10. These exfoliated nanosheets read upon the second layer of the taught layered metal oxide. The taught nanosheet (Ca,Sr)2Nb3O10 can be rewritten as (Ca1-xSrx)2Nb3O10, where 0<x<1. These taught nanosheet formulas fall within the formulas of claims 1 and 4 and meet the structure requirements of claims 1, 5 and 9. Since the taught exfoliated nanosheets fall within the claimed formulas and have the claimed structures, one of ordinary skill in the art would expect them to have a relative permittivity at 1 kHz which falls within the claimed range, absent any showing to the contrary. The article teaches the claimed 2-D perovskite material. 
Claims 1, 4-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(b) as being anticipated by the Maeda et al article.
This article teaches exfoliated nanosheets of Dion-Jacobson phase 2-D layered perovskites having the formula (tetrabutyl ammonium)Ca2-xSrxNb3O10 where x is 0.5, 1 or 1.5 and z is  and the layered oxides KCa2-xSrxNb3O10 where x is 0.5, 1 or 1.5 and HCa2-xSrxNb3O10 where x is 0.5, 1 or 1.5. The taught nanosheets have a lateral dimension, or longitudinal diameter, of about 500 nm. Since the taught exfoliated nanosheets fall within the claimed formulas and have the claimed structures, one of ordinary skill in the art would expect them to have a relative permittivity at 1 kHz which falls within the claimed range, absent any showing to the contrary. The article teaches the claimed 2-D perovskite material. 
Claims 1, 4, 5, 8, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-144904.
This reference teaches niobate dielectric nanosheet compositions of KCa2-2xSr2xNb3O10 and HCa2-2xSr2xNb3O10 and exfoliated nanosheets of Ca2-2xSr2xNb3O10, where x is preferably 0< x <0.8.  These nanosheets have the structure of claims 1, 5, 8 and 9 and a formula that falls within that of claims 1 and 4. Since the taught exfoliated nanosheets fall within the claimed formulas and have the claimed structures, one of ordinary skill in the art would expect them to have a relative permittivity at 1 kHz which falls within the claimed range, absent any showing to the contrary. The reference teaches the claimed 2-D perovskite material. 
Claims 1, 4, 5, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2010/0226067.
This reference teaches nanosheets of a layered perovskite and nanosheets exfoliated from the layered perovskite. Pargraph[0052] teaches  nanosheets of a layered perovskite having the formula HCaLaNb2TiO10, which falls within the formulas of claims 1 and 4 and is a Dion-Jacobson phase material and the structure of claim 8. Since the taught exfoliated nanosheets fall within the claimed formulas and have the claimed structures, one of ordinary skill in the art would expect them to have a relative permittivity at 1 kHz which falls within the claimed range, absent any showing to the contrary. The reference teaches the claimed 2-D perovskite material. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-144904.
	This reference teaches niobate dielectric nanosheet compositions of KCa2-2xSr2xNb3O10 and HCa2-2xSr2xNb3O10 and exfoliated nanosheets of Ca2-2xSr2xNb3O10, where x is 0<x<1. These nanosheets have the structure of claims 1, 5, 8 and 9 and a formula that overlaps that of claims 1 and 4. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Since the taught exfoliated nanosheets overlap the claimed formulas and have the claimed structures, one of ordinary skill in the art would expect them to have a relative permittivity at 1 kHz which overlaps  the claimed range, absent any showing to the contrary. The reference suggests the claimed 2-D perovskite material. 
Claims 1, 2, 4, 5, 8, 9 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2010/0226067.
	This reference teaches nanosheets of a layered perovskite and nanosheets exfoliated from the layered perovskite. The layered perovskite can have the formula AxCa2-yMyNb3-zM’zO10-d and the exfoliated nanosheet can have the formula Ca2-yMyNb3-zM’zO10-d, where A is at least one of H, Li, Na, K, Rb or Cs; M is at least one of Sr, Ba, Pb, La or a rare earth element; M’ can be at least one of Ti, Ta, or Mn; 0<x< 1;  0<y< 1; and d is 0-2 (claims 5 and 6). These nanosheets are Dion-Jacobson phase materials and the taught formulas suggest those of claims 1, 2 and 4. The taught nanosheets have the structures of claims 1, 8 and 9. Paragraph [0049] teaches the nanosheets have a thickness of 5 nm or less and a lateral size, or longitudinal diameter, of 100 nm to 100 microns. These ranges fall within the ranges of claims 11 and 12. Since the taught exfoliated nanosheets overlap the claimed formulas and have the claimed structures, one of ordinary skill in the art would expect them to have a relative permittivity at 1 kHz which overlaps  the claimed range, absent any showing to the contrary. The reference suggests the claimed 2-D perovskite material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/22/22